             Case 7:19-cr-00576-CS Document 49 Filed 02/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                         ORDER

ALBERT SMITH,                                                 19-CR-576 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Albert Smith’s motion for reduction of sentence under 18

U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Doc. 45), and the Government’s

opposition thereto, (Doc. 48).

        On December 15, 2020, Defendant was sentenced principally to 60 months’

imprisonment on his conviction for heroin conspiracy. (Doc. 41.) That sentence was the

mandatory minimum term and the low end of his Sentencing Guidelines range of 60-71 months.

(Doc. 44 (“PSR”) at 31.) He has served approximately 20 months.

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is
          Case 7:19-cr-00576-CS Document 49 Filed 02/08/21 Page 2 of 4




experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with

one of the above. But “[n]either Application Note 1(D), nor anything else in the now-outdated

version of Guideline § 1B1.13, limits the district court’s discretion.” United States v. Brooker,

976 F.3d 228, 237 (2d Cir. 2020). “The defendant has the burden to show he is entitled to a

sentence reduction” under Section 3582(c)(1)(A). United States v. Ebbers, 432 F. Supp. 3d 421,

426 (S.D.N.Y. 2020).

       Sentence reduction may be considered only if Defendant has exhausted his administrative

remedies, meaning he must have applied to the Warden of his facility for a sentence reduction

and waited at least thirty days for a response. See 18 U.S.C. § 3582(c)(1)(A). Defendant does

not purport to have done so; he represents only that he applied to serve his sentence on home

confinement under 18 U.S.C. § 3624. Ordinarily this would mean that I am without authority to

grant a sentence reduction. See United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020); United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v. Roberts, No. 18-CR-528, 2020

WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020). But the Government has not raised exhaustion and

has in fact conceded it, and therefore the exhaustion requirement is waived. See, e.g., United

States v. Gentille, No. 19-CR-590, 2020 WL 1814158, at *3 (S.D.N.Y. Apr. 9, 2020) (“[Section]

3582(c)(1)(A)’s exhaustion requirement is not jurisdictional, but rather is a claims-processing

rule that the Government can waive by failing to raise an exhaustion argument.”). I therefore

proceed to the merits.

       Defendant argues that his medical condition, along with the COVID outbreak at the

Metropolitan Detention Center in Brooklyn and the impossibility of social distancing and other

precautions in prison, constitute extraordinary and compelling circumstances. The Government

                                                 2
              Case 7:19-cr-00576-CS Document 49 Filed 02/08/21 Page 3 of 4




concedes that because Defendant’s body mass index exceeds 30, and obesity is a condition

identified by the Centers for Disease Control (“CDC”) as presenting an increased risk for a

severe case if one comes down with COVID-19, extraordinary and compelling circumstances

exist.1

          But those circumstances are outweighed by the § 3553(a) factors. Defendant has, as I

said at sentencing, “an abysmal criminal history.” (Doc. 48-1 at 17.) The instant offense was

was his sixteenth conviction; his eighth drug offense; and his fifth felony. Twelve of those

priors did not even count toward his criminal history category (“CHC”) under the Guidelines,

and he was still in CHC IV. He committed the instant offense while on supervised release for a

previous federal conviction for which he was sentenced to ten years. That and previous

significant sentences did not deter him. He also committed repeated drunk-driving offenses

while on supervised release, highlighting the danger he presents to the community. At the time

he was a 46-year-old adult, not an impulsive youth. He was not a street dealer, but rather sold

several bundles (packs of ten glassines of heroin) at a time in transactions worth $550 to $1150.

(PSR ¶ 9.) While there were mitigating circumstances relating to Defendant’s commission of the

instant offense – including his heroin addiction, which developed after he was prescribed opioids

as the result of a work injury – they do not justify a sentence of only twenty months for an

individual who has been committing crimes on and off for his whole adult life. While Defendant

did do well on supervision for a couple of years, he then violated in spectacular fashion, through



          1
         Further, according to his Presentence Report, Defendant regularly smoked marijuana for
two decades, (PSR ¶ 79), and smoking is another risk factor. Defendant alleges that he suffers
from asthma and high blood pressure – although these conditions were not mentioned in the
PSR, (see id. ¶¶ 75-76 (apart from hand injury, Defendant has no other problems and is in good
health)) – but the CDC has said only that these conditions might contribute to a severe case.

                                                 3
           Case 7:19-cr-00576-CS Document 49 Filed 02/08/21 Page 4 of 4




repeated drug sales and DUIs. Reducing his sentence would not sufficiently account for the

seriousness of the offense, Defendant’s criminal history or the need to promote respect for the

law. It would not be just punishment, would insufficiently deter and would create unwarranted

disparities. In short, the § 3553(a) factors militate against release, despite the extraordinary and

compelling circumstances.

       For the reasons stated above, the motion is denied.

Dated: February 8, 2020
       White Plains, New York


                                              ____________________________
                                              CATHY SEIBEL, U.S.D.J.




                                                  4
